Citation Nr: 0628314	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arterial 
hypertension.

3.  Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee, claimed as secondary to a service-
connected low back disability.

4.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected low 
back disability.

5.  Entitlement to service connection for major depression, 
claimed as secondary to a service-connected low back 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to February 
1983.  

These matters come to the Board of Veterans' Appeals (Board) 
by means of a September 2002 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2004, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of this hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Diabetes mellitus was neither manifested in service nor 
did it become manifested within one year following the 
veteran's separation from active duty, and the veteran's 
current diabetes mellitus disorder is not shown to be related 
to his service.

2.  Hypertension was neither manifested in service nor did it 
become manifested within one year following the veteran's 
separation from active duty, and the veteran's current 
hypertension disorder is not shown to be related to his 
service.

3.  Osgood-Schlatter's disease of the left knee was not 
manifested in service, and the veteran's current Osgood-
Schlatter's disease of the left knee is not shown to be 
related to his service-connected low back disability.

4.  A right knee disorder was not manifested in service, and 
the veteran's current right knee disorder is not shown to be 
related to his service-connected low back disability.


5.  Major depression was neither manifested in service nor 
did it become manifested within one year following the 
veteran's separation from active duty, and the veteran's 
current major depression disorder is not shown to be related 
to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).

2.  Service connection for arterial hypertension is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  Service connection for Osgood-Schlatter's disease of the 
left knee is not warranted.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.310.

4.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310.

5.  Service connection for major depression is not warranted.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in August 2001 and April 2002 
correspondence and a May 2003 statement of the case (SOC), 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  The claims were readjudicated in a 
February 2004 supplemental SOC (SSOC).  The failure to 
provide notice regarding how a disability rating and an 
effective date are assigned is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Service medical records include a March 1980 enlistment 
examination at which time the veteran denied suffering from 
any health problems.  Physical examination was essentially 
normal.  The veteran was treated for an injured back in 
October 1981.  He complained of left knee tenderness in 
January 1982; left knee pain was diagnosed.  While evidence 
of record shows that the veteran in February 1983 declined to 
be afforded a separation examination, an undated Report of 
Medical History form marked as "ETS" [expiration of term of 
service], shows that the veteran complained of knee and 
psychiatric problems.  Also, an undated Report of Medical 
Examination, also marked as an "ETS" examination, includes 
no diagnosed disorders.  


The report of a May 1983 VA medical examination shows that 
the veteran provided a history of in-service left knee 
trauma.  The diagnoses included left knee residual trauma, 
and left knee Osgood-Schlatter's disease (congenital and 
exacerbated by the left knee residual trauma).  

Service connection was granted for a low back disability in 
September 1990.

A private medical record shows that the veteran underwent 
right knee arthroscopic surgery in August 2001.  

An October 2001 letter from a private physician includes 
diagnoses of hypertension and Type II diabetes.

A December 2001 private psychiatric report includes a 
diagnosis of recurrent major depressive disorder with 
psychotic features.  A history of Type II diabetes mellitus 
was also reported.  

The report of a May 2002 VA mental health disorders 
examination includes diagnoses of major depressive disorder 
with psychotic features, panic disorder, Type II diabetes, 
and hypertension.  

On May 2002 VA orthopedic examination, the examiner is shown 
to have had an opportunity to review the veteran's claims 
file.  The veteran complained of bilateral knee symptoms.  He 
informed the examiner that his knee problems were caused by 
his service-connected back disorder.  The diagnoses included 
right knee status-post medial meniscectomy and left knee 
Osgood-Schlatter's disease.  The examiner, in observing that 
the veteran's service medical records were silent concerning 
any left knee trauma, opined that there was no relationship 
between the veteran's claimed bilateral knee disorders and 
his service-connected low back disability.  

An addendum report to the May 2002 VA mental health disorders 
examination, dated in August 2002, shows that the physician 
who examined the veteran in May 2002 opined that the 
veteran's mental disorder was not as likely as not due to his 
service-connected low back disability.


A September 2003 private medical record shows diagnoses of 
Type II diabetes and major depression.

In the course of his hearing before the undersigned in June 
2004, the veteran testified that he bumped his left knee on a 
launching device during service.  See page four of hearing 
transcript (transcript).  He added that his right knee 
problems began as result of having to overuse his right leg 
following injuring his left knee.  See page five of 
transcript.  The veteran further testified that he was first 
treated for psychiatric-related problems in 2001.  See page 
10 of transcript.  He also mentioned that he first learned he 
had diabetes in about 1987 (see page 14 of transcript), and 
that he developed his claimed hypertension disorder when his 
depression began (see page 15 of transcript).  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (i.e., psychoses, diabetes mellitus, 
and hypertension) become manifest to a compensable degree 
within one year after service, such diseases are presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Diabetes Mellitus and Arterial Hypertension

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; diabetes mellitus and 
hypertension have been diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of diabetes mellitus and hypertension is in 2001, almost 20 
years after the veteran's 1983 service separation.  Nothing 
in the record suggests a nexus between the veteran's claimed 
diabetes mellitus and hypertension and his active service.


The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board has considered the 
veteran's own testimony relating such disabilities to his 
military service.  As a layperson he is not competent to 
render a probative opinion on a medical matter, such as a 
nexus between a current diabetes mellitus and/or hypertension 
disorder and his military service.  See Espiritu, supra.

The Board also observes that both of these claimed disorders 
were initially diagnosed, as noted, well after the veteran's 
1983 service separation.  Hence, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims; 
hence, they must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, supra.

Osgood-Schlatter's Disease of the Left Knee, Right Knee 
Disorder,
and Major Depression

It is not shown that either of these three claimed disorders 
were either manifested or incurred or aggravated in service; 
the veteran does not allege otherwise.  Consequently, direct 
service connection, on the basis that any of the claimed 
disorders became manifest in service and persisted, is not 
warranted.  Furthermore, there is no evidence that major 
depression (variously diagnosed to include psychotic 
features) was manifest in the first postservice year, so as 
to warrant consideration of presumptive service connection as 
a chronic disease.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has Osgood-Schlatter's disease of the 
left knee, a right knee disorder, and major depression.

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as a low back disability 
is service-connected.

As for the final requirement (a nexus between the service-
connected disability -- low back disability) and the 
disabilities for which service connection is sought (Osgood-
Schlatter's disease of the left knee, a right knee disorder, 
and major depression), VA medical opinions of May and August 
2002, respectively, as discussed above, indicated that the 
veteran's bilateral knee disorders and major depression was 
essentially not related to his service-connected low back 
disorder.  No other medical opinion expressing an opposite 
(i.e., nexus opinion) conclusion is of record.  

The veteran's testimony relating his current bilateral knees 
and psychiatric disorders to his service-connected low back 
disorder does not constitute competent evidence.  As a 
layperson, he is not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, supra.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for arterial hypertension is denied.  

Service connection for Osgood-Schlatter's disease of the left 
knee, claimed as secondary to a service-connected low back 
disability, is denied.

Service connection for a right knee disorder, claimed as 
secondary to a service-connected low back disability, is 
denied.  

Service connection for major depression, claimed as secondary 
to a service-connected low back disability, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


